Citation Nr: 1412514	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  12-14 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for anxiety disorder.

2.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1986.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In April 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

During the April 2013 Board hearing, the Veteran provided testimony indicating that his anxiety symptoms had increased in severity and made it difficult to work and retain employment.  He further testified that his GERD symptoms had increased in severity, to include frequency of regurgitation and reports of heartburn causing chest and shoulder pain.  The Board finds that while the most recent October 2012 VA mental health examination and November 2012 VA esophageal examination are not overly stale, in light of the Veteran's credible testimony that his disabilities have increased in severity, the Board finds it prudent to obtain new VA examinations to fully and fairly assess the merits of the claims. 

In addition, during the Board hearing, the Veteran testified that he received VA medical treatment for his anxiety disorder and GERD on a regular basis.  Therefore, prior to arranging for the Veteran to undergo further examinations, VA must obtain and associate with the claims file all outstanding VA medical records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, during the April 2013 board hearing, the Veteran indicated that his ability to obtain employment was impacted by his service-connected disabilities, to include medications prescribed for treatment.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record and is within the jurisdiction of the Board.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claims remaining on appeal that is not currently of record can be obtained. With regard to the claim for a TDIU, the letter should explain what evidence is the Veteran's responsibility to submit, what evidence VA will seek to obtain, and to specifically include notice of the requirements for establishing a TDIU under 38 C.F.R. § 4.16(a) (2013) and 38 C.F.R. § 4.16(b) (2013).

2.  Obtain all outstanding VA medical records from May 2012 to the present.

3.  Schedule the Veteran for a VA examination with an appropriate specialist to determine the current nature and severity of GERD. The examiner should review the claims folder and should note that review in the report. The rationale for all opinions should be explained.  The examiner should note the presence or absence of symptoms such as pain, vomiting, material weight loss, hematemesis, melena, anemia, epigastric distress, dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain.  The examiner should opine as to whether the Veteran's symptoms combine to produce severe, considerable, or less impairment of health.  If the examiner identifies any other gastrointestinal (GI) disorder, the examiner should discuss the signs and symptoms associated with the disorder and state whether it is associated with the Veteran's service-connected GERD or explain why it is not etiologically related to his GERD.  If the examiner concludes that any additional GI disorder is not related to the Veteran's GERD, then the examiner should discuss whether the symptoms or effects of the unrelated GI disorder may be distinguished from the symptoms and effects of the service-connected GERD.  The examiner should also describe the impact of the Veteran's GERD, to include medications prescribed for treatment, on his occupational and social functioning and should state whether he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities of GERD and anxiety disorder.

4.  Schedule the Veteran for a VA examination with the appropriate specialist to determine the current nature and severity of anxiety disorder.  The examiner should review the claims folder and should note that review in the report. The rationale for all opinions should be explained.  All necessary tests and studies, to include psychological testing, if appropriate, should be accomplished and all clinical findings reported in detail.  The examiner should provide the following:

(a) The examiner should identify the existence and severity of all current manifestations of the Veteran's service-connected psychiatric disorder.  

(b) The examiner also should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's service-connected anxiety disorder.

(c) The examiner should also describe the impact of the Veteran's anxiety disorder, to include medications prescribed for treatment, on his occupational and social functioning and should state whether he is unable to secure or follow a substantially gainful occupation by reason of his service-connected anxiety disorder, or by reason of his service-connected anxiety disorder and GERD.  If the Veteran is felt able to work, the examiner should state what type of work and what accommodations would be needed due to service-connected disabilities.

6.  Then, readjudicate the claims for an increased ratings for GERD and anxiety disorder and entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(a) and 38 C.F.R. § 4.16(b).  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

